                 Case 2:20-cv-00290-BJR Document 62 Filed 05/21/20 Page 1 of 4



 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
 9
     ASSUREDPARTNERS OF WASHINGTON
10   LLC,
                                                          NO. 2:20-cv-00290 BJR
11                                         Plaintiff,
                                                          STIPULATED MOTION AND FOURTH
12          v.                                            AMENDED ORDER REGARDING
                                                          EXPEDITED DISCOVERY AND
13   MARK ACARREGUI, ALLIANT                              PRELIMINARY INJUNCTION
     INSURANCE SERVICES INC., and JO-ANN                  BRIEFING;
14   PABALATE                                             THIRD AMENDED ORDER
                                                          REGARDING RESPONSES TO
15                                     Defendants.        AMENDED COMPLAINT, REPLY
                                                          REGARDING MOTION FOR AN
16                                                        ORDER TO SHOW CAUSE, AND
                                                          INITIAL DISCLOSURES
17

18

19          Plaintiff AssuredPartners of Washington LLC (“Assured”), Defendant Mark Acarregui

20   (“Acarregui”), Defendant Alliant Insurance Services Inc. (“Alliant”), and Defendant Jo-Ann

21   Pabalate (“Pabalate”), having agreed to extend the following upcoming deadlines to facilitate

22   ongoing settlement negotiations, jointly request that this Court enter an order as follows:

23          (1) Defendants’ respective responses to the Amended Complaint for Injunctive and Other

24                Relief (Dkt. No. 41) are to be filed on or before May 28, 2020.

25          (2) Assured’s reply to Acarregui’s opposition to Assured’s Amended Motion for an Order

26
     STIPULATED MOTION AND FOURTH
     AMENDED ORDER REGARDING EXPEDITED
     DISCOVERY AND PRELIMINARY                                                 SEYFARTH SHAW LLP
                                                                                 Attorneys at Law
     INJUNCTION HEARING; THIRD AMENDED                                           800 Fifth Avenue
     ORDER REGARDING OTHER DEADLINES - 1                                            Suite 4100
                                                                                Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                                 (206) 946-4910
             Case 2:20-cv-00290-BJR Document 62 Filed 05/21/20 Page 2 of 4



 1
              to Show Cause and Acarregui’s response to Assured’s Motion to Seal are to be filed on
 2
              or before June 2, 2020.
 3
           (3) The initial disclosure and joint status report schedule is modified as follows: Fed. R.
 4
              Civ. P. 26(f) Conference Deadline is June 1, 2020; Initial Disclosure Deadline is June
 5
              8, 2020; Joint Status Report is due by June 15, 2020.
 6
           (4) Expedited discovery and briefing related to Assured’s motion for a preliminary
 7
              injunction shall proceed according to the amended schedule set forth in Exhibit A.
 8
           (5) The temporary restraining orders with respect to Acarregui (Dkt. No. 15) and Pabalate
 9
              (Dkt. No. 45) shall continue in full force and effect until the Court rules on Assured’s
10
              motion for a preliminary injunction, if such a motion is filed according to the briefing
11
              schedule set forth in Exhibit A. If no motion is filed according to that briefing schedule,
12
              the temporary restraining orders shall immediately dissolve unless further agreement is
13
              made by the parties or the temporary restraining order is continued by the Court for
14
              good cause.
15

16                                      EXHIBIT A
       Fourth Amended Schedule for Expedited Discovery & Preliminary Injunction Briefing
17

18
        Prior          New Deadline                                   Event
19     Deadline
20   May 19, 2020    May 29, 2020             Time to complete depositions. Each deposition shall
21                                            be limited to four hours of testimony each (without
                                              prejudice to a party’s ability to complete any
22                                            deposition after Plaintiff’s application for a
                                              preliminary injunction, if any, is adjudicated). The
23
                                              parties may conduct the depositions by a mutually-
24                                            acceptable web-based interface for remote depositions
                                              (e.g., TSG Reporting’s LiveLitigation software).
25

26
     STIPULATED MOTION AND FOURTH
     AMENDED ORDER REGARDING EXPEDITED
     DISCOVERY AND PRELIMINARY                                                SEYFARTH SHAW LLP
                                                                                Attorneys at Law
     INJUNCTION HEARING; THIRD AMENDED                                          800 Fifth Avenue
     ORDER REGARDING OTHER DEADLINES - 2                                           Suite 4100
                                                                               Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                                (206) 946-4910
             Case 2:20-cv-00290-BJR Document 62 Filed 05/21/20 Page 3 of 4



 1
        Prior         New Deadline                             Event
 2
       Deadline
 3
     May 26, 2020    June 2, 2020     Plaintiff’s deadline to file a motion for a
 4                                    preliminary injunction. Plaintiff shall file and serve
 5                                    its preliminary injunction papers by this date.

 6   June 9, 2020    June 12, 2020    Defendants to oppose motion for a preliminary
                                      injunction. Defendants shall file and serve their
 7                                    opposition papers, if any, by this date.
 8
     June 16, 3030   June 17, 2020    Plaintiff’s deadline to reply. Plaintiff shall file and
 9                                    serve any reply papers by this date.

10   June 19, 2020   June 19, 2020    Date of Hearing. Plaintiff shall note its motion for
                                      preliminary injunction for hearing on this date. The
11
                                      parties may appear by telephone for oral argument
12                                    regarding Plaintiff’s motion for preliminary
                                      injunction.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND FOURTH
     AMENDED ORDER REGARDING EXPEDITED
     DISCOVERY AND PRELIMINARY                                        SEYFARTH SHAW LLP
                                                                        Attorneys at Law
     INJUNCTION HEARING; THIRD AMENDED                                  800 Fifth Avenue
     ORDER REGARDING OTHER DEADLINES - 3                                   Suite 4100
                                                                       Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                        (206) 946-4910
               Case 2:20-cv-00290-BJR Document 62 Filed 05/21/20 Page 4 of 4



 1
 2
            DATED this 19th day of May 2020.
 3
     SEYFARTH SHAW LLP                               BYRNES KELLER CROMWELL LLP
 4

 5
     By       /s/ Helen M. McFarland                 By      /s/ Keith D. Petrak
 6        Helen M. McFarland, WSBA #51012                 Keith D. Petrak, WSBA #19159
          800 Fifth Avenue, Suite 4100
 7        Seattle, WA 98104
          Phone: (206) 946-4910                      By       /s/ Jacob A. Zuniga
 8        Fax: (206) 260-8839                             Jacob A. Zuniga, WSBA #48458
          hmcfarland@seyfarth.com                         1000 Second Avenue, 38th Floor
 9                                                        Seattle, WA 98104
     By      /s/ J. Scott Humphrey                        Phone: (206) 622-2000
10   By      /s/ Besma Fakhri                             Fax: (206) 622-2522
     J. Scott Humphrey (admitted pro hac vice)            Email:kpetrak@byrneskeller.com
11   Besma Fakhri (admitted pro hac vice)                 jzuniga@byrneskeller.com
     Seyfarth Shaw LLP
12   233 South Wacker Drive, Suite 8000              Debra L. Fischer (admitted pro hac vice)
     Chicago, IL 60606-6448                          Seth M. Gerber (admitted pro hac vice)
13   Phone: (312) 460-5000                           Adam E. Wagmeister (admitted pro hac vice)
     Fax: (312) 460-7000                             Morgan Lewis & Bockius LLP
14   shumphrey@seyfarth.com                          2049 Century Park East, Suite 700
     bfkahri@seyfarth.com                            Los Angeles, CA 90067-3109
15   Attorneys for Plaintiff                         Phone:(310) 907-1000
                                                     Debra.fischer@morganlewis.com
16   PREG, O’DONNELL & GILLETT PLLC                  Seth.gerber@morganlewis.com
                                                     Adam.wagmeister@morganlewis.com
17   By       /s/ Eric Peter Gillett __________      Attorneys for Defendants Mark Acarregui
          Eric Peter Gillett, WSBA # 23691           and Alliant Insurance Services, Inc.
18        Preg, O’Donnell & Gillett, PLLC
          901 Fifth Avenue, Suite 3400
19        Seattle, WA 98164
          Phone: (206) 287-1775
20        Fax: (206) 287-9113
          egillett@pregodonnell.com
21        Attorneys for Defendant
          Jo-Ann Pabalate
22

23          PURSUANT TO STIPULATION, IT IS SO ORDERED.
24
            DATED this 21st day of May 2020.
25
                                                  HONORABLE BARBARA J. ROTHSTEIN
26
     STIPULATED MOTION AND FOURTH
     AMENDED ORDER REGARDING EXPEDITED
     DISCOVERY AND PRELIMINARY                                            SEYFARTH SHAW LLP
                                                                            Attorneys at Law
     INJUNCTION HEARING; THIRD AMENDED                                      800 Fifth Avenue
     ORDER REGARDING OTHER DEADLINES - 4                                       Suite 4100
                                                                           Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                            (206) 946-4910
